IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNA KILGALLON,                           :   No. 469 MAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
THE VILLAGE AT PALMERTON                   :
ASSISTED LIVING AND LAUNDRY                :
OWNERS MUTUAL LIABILITY                    :
INSURANCE ASSOCIATION OF                   :
PENNSYLVANIA (WORKERS'                     :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.